*203On The Merits.
This is an appeal from, an order removing the canse to the Federal Court, and presents all the features detailed in the case of Sachse vs. Citizens’ Bank just decided, with the additional one, that the injunction here was originally taken out on the petition of A. Cohn, the defendant in the executory proceeding, and a resident of this State; that the assignment to Sachse for the benefit of creditors was subsequently made; that Sachse appears in the cause as a substituted plaintiff, and in that capacity petitions for the removal. All the reasons given for reversing the order in the Citizens’ Bank case, apply with greater force to this, with the additional one, that no assignment made during the pendency of the suit could confer on Sachse rights which the original party did not possess.
It is, therefore, ordered, adjudged and decreed that the order appealed from be annulled and set aside, and it is now adjudged and decreed that tiie xietition of plaintiff, praying for removal of this cause to the Federal Court, be rejected at appellee’s cost in both courts.